The parties to this suit were partners in buying and selling slaves from 1847 to 1855, and the bill is filed for an account and settlement of the partnership dealings. The objection brought forward in the answer to the account asked for is that there has already been an account stated between the parties, and a settlement in pursuance of it.
The Courts are averse to unravelling accounts that have once been settled between parties competent to deal with each other, and hence it is a fixed rule not to do so where the accounts have been complete — freely assented to and made the basis of a settlement (except in the case of bills surcharging and falsifying). As evidence of the required conclusiveness of a settlement to bar an account, it is usual in the plea to aver a surrender of vouchers. Between the parties before us there has been no change of the custody of papers, no cancellation of books, nor   (240) release nor receipt in full, and, upon the whole, we are not satisfied, upon an examination of the testimony, that any account has ever been stated and conclusively agreed upon by the parties. There has been an occasional calculation of interest and summing up of results as they appeared upon the books of the partnership, and a division of profit balances; but inasmuch as there has been no final account at any time stated between them, our inference is that none of the transactions referred to were considered conclusive, even as to the matters embraced, but mere stages in their books to guide them in partial settlements. We find the parties rectifying the settlement of April, 1857 (the one insisted upon as conclusive), and we find them again accounting together in April, 1858, and dividing the balance. In the present state of the case, we do not enter into the matters of controversy between the parties: we hold simply that what appears to us in this case, that is, the striking of balances from time to time upon the partnership books, to aid in making a partial division of effects, is not such an accounting together as will bar a bill for a full account of partnership transactions.
PER CURIAM.                                   Decree for an account.
Cited: Rhyne v. Love, 98 N.C. 493. *Page 190